Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/04/2021 is acknowledged.
The rejection of claims 1, 3, 5-27 under 35 U.S.C. 112(b) is withdrawn per claim amendments and claim cancellations.
The rejection of claims 1, 3 and 5-27 and claims 17 and 20 under 35 U.S.C. 103(a) is withdrawn per claim amendments and cancellation. 
Claims 1 and 20 have been amended.
Claims 2, 4, 13, 14 are cancelled.
Claims 1, 3, 5-12, 15-27 are being considered on the merits
Examiner’s Statement of Reasons for Allowance
	The closest prior art Wilkes (US 2010/0272875) discloses snack bars comprising cereal grains. The cereal grains are held together by a binder that comprises sugar syrup. Wilkes teaches that the binder may comprise bulking agents including inulin. The bulking agent may comprise 5-30 wt.% of the binder. However, Wilkes only mentions inulin as a bulking agent. There is no mention of the molecular weight ranges in inulin. There is no teaching of a binder comprising 20-30 wt.% of a high molecular weight inulin. Wilkes is also silent to the types and dimensions of waxy grains composition in the snack bar.
	The presently claimed snack bar comprises inulin wherein inulin comprises 30% of polymers having a degree of polymerization of 3 to 9, 20% of polymers having a degree of polymerization of 10-20 and 20% of polymers having a degree of Bifidobacterium lactis. 
	Claims 1, 3, 5-12, 15-27 are novel and non-obvious. Claims 1, 3, 5-12, 15-27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAMID R BADR/Primary Examiner, Art Unit 1791